Citation Nr: 0028789	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 
1987, for service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than January 27, 
1987, for a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Paul C. Hilburn, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1971.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted an increased initial 
evaluation from 30 to 100 percent for PTSD, effective from 
January 1987.  The claim for an earlier effective date had 
previously been before the Board in August 1999.  At that 
time, the Board remanded the claim for RO consideration of 
evidence submitted by the veteran at a travel Board hearing 
before the undersigned.  Remand was necessary since the 
veteran had specifically declined to waive RO consideration 
of this evidence.  See 38 C.F.R. § 20.1304(c) (1999).  

The veteran seeks an effective date of 100 percent for his 
PTSD.  Ultimately, there are thus two separate actions that 
the veteran disputes.  Accordingly, the issue has been 
recharacterized to reflect two issues.  Initially, the 
veteran implicitly challenges the effective date of the grant 
of service connection for PTSD.  Second, the veteran 
challenges the effective date for the grant of the 100 
percent evaluation assigned to his PTSD.  He contends that 
the effective date for both should be the date of treatment 
in 1981.  

As the effective date for both the 100 percent award and 
service connection are currently the same, an earlier 
effective date for service connection for PTSD must first be 
established before the VA could proceed to determine whether 
the 100 percent award could be effective from an earlier 
date.  If the effective date claim for service connection for 
PTSD is not granted, there is no basis for a claim for an 
earlier assignment of the 100 percent rating.  




FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a 30 percent schedular rating, effective from 
January 27, 1987.  

2.  The August 1988 RO decision granting service connection 
for PTSD was made pursuant to an application for benefits 
received in February 1987.

3.  Within the one-year period prior to the February 1987 
application, the earliest treatment record for PTSD is dated 
on January 27, 1987.  

4.  In a March 1996 rating decision, the RO increased the 
initial evaluation from 30 percent to 100 percent effective 
from January 27, 1987.

5.  There is no record of an earlier unadjudicated claim for 
PTSD.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to January 
27, 1987, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).

2. The requirements for an effective date prior to January 
27, 1987, for the 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD has been 
100 percent disabling since 1981.  As a preliminary matter, 
the Board finds that the veteran's claim for an earlier 
effective date for service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  In 
August 1988, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from January 
1987.  The veteran appealed this claim and it remained active 
until the RO granted a 100 percent evaluation for PTSD 
effective from the original effective date, January 27, 1987.  
Having been successful in his challenge of the adequacy of 
the initial evaluation, the veteran, in March 1996, appealed 
the effective date of the award.  He now seeks to have the 
award of the 100 percent evaluation (and necessarily service 
connection) effective from a date of treatment in 1981.  

The Board will begin by addressing the criteria for an 
earlier effective date for the grant of service connection 
for PTSD.  Under applicable criteria, the effective date of 
an award of disability compensation based on an original 
claim for direct service connection or a claim reopened after 
final disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(b)(2)(i).  

In the present case, the veteran's claim for service 
connection for PTSD was received on February 27, 1987.  VA 
medical records show that the veteran had been given a 
provisional diagnosis of post-traumatic stress syndrome 
during a mental health evaluation in June 1981.  The veteran 
reported being jailed for disturbing the peace in January 
1981.  He also reported a recurrence of Vietnam flashbacks.  
He had nightmares, none of Vietnam.  There was no definite 
recent startle reaction and no definite precipitating event 
linked to Vietnam.  The psychiatric examiner who evaluated 
the veteran made an assessment indicating adjustment reaction 
and noted that very, very mild post traumatic stress, as well 
as antisocial personality disorder, should be ruled out.  It 
was also recommended that the veteran should apply for 
service-connected disability for a neuropsychiatric condition 
and get a 'C&P' examination.  No records relating to PTSD are 
of record dated earlier than 1981.  Subsequent to the June 
1981 records, the next medical records indicating PTSD are 
dated in January 1987.  As noted previously, the first 
application for service connection for PTSD was received in 
February 1987.  

The Board observes that the veteran's implicit contention is 
that the 1981 documents should be accepted as a claim, and 
that an effective date should be assigned to this date either 
due to some fault of VA not to send him an application, or as 
it was an informal claim.  The Board, after having reviewed 
the entire record, disagrees.  

A hospital or treatment report is generally recognized as an 
informal claim with respect to reopening a previously denied 
claim or a claim for an increase.  See 38 C.F.R. § 3.157.  An 
informal claim, which would trigger the need to forward an 
application to the claimant, must identify the benefit 
sought.  See 38 C.F.R. § 3.155.  Although the Board must 
consider all documents submitted prior to its decision and 
review all issues reasonably raised from a liberal reading of 
these documents, as set forth in Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993) (citations omitted), it finds the1981 
record unpersuasive on this point.  "Where such review of all 
documents and oral testimony reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [RO] for development and adjudication of the 
issue; however, the Board may not simply ignore an issue so 
raised."  Id.  Nevertheless, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a "prognostication" but to review issues 
reasonably raised in correspondence).  The veteran must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  The mere submission 
of medical records for a condition does not constitute an 
informal claim for the condition.  See generally, Brannon v. 
West, 12 Vet. App. 32 (1998) (holding that the mere presence 
of medical evidence does not raise a claim for secondary 
service connection, rather the veteran must express the 
intent to raise the claim).  Thus, the evidence dated in 1981 
does not create an informal claim which would trigger the 
mailing of an application to the veteran, nor does it 
constitute a claim outright.  Ultimately, there is no formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit, prior to February 1987.  See also 
38 C.F.R. § 3.1(p) (1999).  

As the claim upon which this appeal is based was an original 
claim, received in February 1987, an effective date earlier 
than January 27, 1987, the date assigned by the RO, is not 
provided for under applicable regulations.  Treatment was 
provided on January 27, 1987 and the veteran's claim was 
received in February 1987.  The veteran separated from 
service in January 1971, and his claim for PTSD was not 
received within one year from the date he was separated from 
active service.  His original claim for compensation benefits 
filed in April 1971 indicated claims for residuals of 
shrapnel wounds but nothing that could be liberally construed 
as a claim for PTSD.  Thus, the regulation requires that the 
effective date of the grant of service connection be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  While the veteran urges that his record 
demonstrates manifestations of his now service-connected 
condition since service, owing to the date of his 
application, a mechanical application of 38 C.F.R. § 3.400 
precludes a finding of an effective date prior to January 27, 
1997.  

Thus, the veteran has not presented any additional evidence 
or argument which would warrant the assignment of an earlier 
effective date under the criteria set forth at 38 C.F.R. 
§ 3.400.  Where the law and not the evidence is dispositive, 
the appeal must be terminated or denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, the Board concludes that 
there is no basis in the record to support the claim for an 
effective date earlier than January 27, 1987, for the grant 
of service connection for PTSD, and the appeal for that 
benefit is denied.  Following from this, there is no basis to 
assign a date earlier than January 27, 1987, for the 
assignment of the 100 percent evaluation.  


ORDER

1.  Entitlement to an effective date earlier than January 27, 
1987, for the award of service connection for PTSD is denied.  

2. Entitlement to an effective date earlier than January 27, 
1987, for a 100 percent rating for PTSD is denied
.
		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

